                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 United States of America,                            Case No. 18-cr-215 (ADM/TNL)

                      Plaintiff,
                                                                   ORDER
 v.

 Donta Terrell Stone Adams (1) and
 Brandon Dante Brooks-Davis (2),

                      Defendants.


       This matter comes before the Court on the Defendant Donta Terrell Adams’s

Motion to Exclude Time Under the Speedy Trial Act (ECF No. 28). Adams states that he

has retained new counsel in this matter who requires additional time to review discovery

and prepare for pretrial proceedings, and moves to extend all dates in the Arraignment

Order (ECF No. 26) for a period of 30 days. Adams has also filed a Statement of Facts in

Support of Request to Exclude Time Under the Speedy Trial Act (ECF No. 29). The

Government does not object to the requested continuance.

       Pursuant to 18 U.S.C. § 3161(h), this Court finds that the ends of justice served by

granting such a continuance outweigh the best interests of the public and Adams in a speedy

trial and such continuance is necessary to provide Adams and his new counsel reasonable

time necessary for effective preparation and to make efficient use of the parties’ resources.

The exclusion of time and extension of all dates in the Arraignment Order (ECF No.

26) as ordered below shall apply to both Defendant Adams and Defendant Brandon

Dante Brooks-Davis.

                                             1
        Based on all the files, records, and proceedings herein, IT IS HEREBY

ORDERED that:

    1. Defendant Adams’s Motion to Exclude Time Under the Speedy Trial Act (ECF No.

28) is GRANTED.

    2. The period of time from October 23, 2018 through January 3, 2019, shall be

excluded from Speedy Trial Act computations in this case. See United States v. Mallett,

751 F.3d 907, 911 (8th Cir. 2014) (“Exclusions of time attributable to one defendant apply

to all codefendants.” (quotation omitted)); United States v. Arrellano-Garcia, 471 F.3d

897, 900 (8th Cir. 2006) (same).

    3. Defendants must make all disclosures required by Federal Rule of Criminal

Procedure 16(b) by November 19, 2018. D. Minn. LR 12.1(a)(2).

    4. All motions in the above-entitled case shall be filed and served consistent with

Federal Rules of Criminal Procedure 12(b) and 47 on or before November 27, 2018. 1

D. Minn. LR 12.1(c)(1). Two courtesy copies of all motions and responses shall be

delivered directly to the chambers of U.S. Magistrate Judge Tony N. Leung. 2

    5. Counsel shall electronically file a letter on or before November 27, 2018, if no

motions will be filed and there is no need for hearing.

    6. All responses to motions shall be filed by December 11, 2018. D. Minn.

LR 12.1(c)(2).


1
  “Before filing a motion under Fed. R. Crim. P. 12(b), the moving party must confer with the responding
party. The parties must attempt in good faith to clarify and narrow the issues in dispute.” D. Minn. LR
12.1(b).
2
  U.S. Mail or hand-deliver to 9W U.S. Courthouse, 300 South Fourth Street, Minneapolis, Minnesota,
55415.

                                                   2
   7. Any Notice of Intent to Call Witnesses shall be filed by December 11, 2018.

D. Minn. LR. 12.1(c)(3)(A).

   8. Any Responsive Notice of Intent to Call Witnesses shall be filed by December 17,

2018. D. Minn. LR 12.1(c)(3)(B).

   9. A motions hearing will be held pursuant to Federal Rules of Criminal Procedure

12(c) where:

               a.   The government makes timely disclosures and a Defendant pleads
                    particularized matters for which an evidentiary hearing is necessary;
                    or

               b.   Oral argument is requested by either party in its motion, objection or
                    response pleadings.

   10. If required, the motions hearing shall be heard before Magistrate Judge Tony N.

Leung on January 3, 2019, at 2:00 p.m. in Courtroom 9W, U.S. Courthouse, 300 South

Fourth Street, MINNEAPOLIS, Minnesota. D. Minn. LR 12.1(d).

   11. TRIAL:

               a.   IF NO PRETRIAL MOTIONS ARE FILED BY                                 A
                    DEFENDANT, the following trial and trial-related dates are:

                    All voir dire questions and jury instructions must be submitted to
                    District Judge Ann D. Montgomery on or before January 28, 2019.

                    This case must commence trial on February 4, 2019 at 9:30 a.m.
                    before District Judge Ann D. Montgomery in Courtroom 13W, U.S.
                    Courthouse, 300 South Fourth Street, MINNEAPOLIS, Minnesota.




                                            3
            b.    IF PRETRIAL MOTIONS ARE FILED, the trial date, and other
                  related dates, will be rescheduled following the ruling on pretrial
                  motions. Counsel must contact the Courtroom Deputy for
                  District Judge Montgomery to confirm the new trial date.


Dated: October 26, 2018                      s/ Tony N. Leung
                                      Tony N. Leung
                                      United States Magistrate Judge
                                      District of Minnesota

                                      United States v. Adams et al.
                                      Case No. 18-cr-215 (ADM/TNL)




                                        4
